United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  October 15, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 04-60005
                          Summary Calendar


MARIO RUBEN GARCIA SEPULVEDA,

                                    Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A95 223 050
                        --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Mario Ruben Garcia Sepulveda petitions for review of the

Board of Immigration Appeals’ (“BIA”) opinion that affirmed the

decision of the Immigration Judge (“IJ”) denying him asylum,

withholding of removal, and relief under the Convention Against

Torture Act.   As Sepulveda does not specifically challenge the

IJ’s denial of his request for relief under the Convention

Against Torture, that issue is deemed abandoned.     See

Calderon-Ontiveros v. INS, 809 F.2d 1050, 1052 (5th Cir. 1986).



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-60005
                                 -2-

     Sepulveda argues that the IJ’s finding that he failed to

demonstrate past persecution or a well-founded fear of future

persecution is not supported by substantial evidence in light of

his testimony and the evidence he submitted at the immigration

hearing.    We review the IJ’s decision because the BIA summarily

affirmed the IJ’s decision, thereby making it the final agency

decision.   See Soadjede v. Ashcroft, 324 F.3d 830, 832 (5th Cir.

2003).   We will uphold the IJ’s determination that Sepulveda is

not eligible for asylum if it is supported by substantial

evidence.   Faddoul v. INS, 37 F.3d 185, 188 (5th Cir. 1994).    To

reverse the IJ’s determination that Sepulveda is not eligible for

asylum, he must demonstrate the evidence was so compelling that

no reasonable factfinder could conclude against it.    Chun v. INS,

40 F.3d 76, 78 (5th Cir. 1994).

     Sepulveda failed to make the requisite showing.

Accordingly, the petition for review is DENIED.